Citation Nr: 1612314	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-27 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for radiculopathy of the right lower extremity as secondary to the lumbar spine disorder.

3.  Entitlement to service connection for radiculopathy of the left lower extremity as secondary to the lumbar spine disorder.

4.  Entitlement to service connection for a left hip disorder as secondary to the back disorder.

5.  Entitlement to service connection for a right hip disorder as secondary to the back disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to the back disorder and the service-connected right shoulder disability.

REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1982, from September 1982 to August 1984, and from August 1984 to December 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2012, July 2012, and October 2012 rating decisions of the Department of Veterans Affairs (VA).  Jurisdiction resides with the Providence, Rhode Island RO. This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in the record.

The issues on appeal were preciously remanded by the Board in July 2015 for further evidentiary development of requesting outstanding post-service VA treatment records, Social Security Administration disability records, and to obtain VA examinations for the Veteran's psychiatric disability.  This was accomplished, and the claims were readjudicated in a December 2015 supplemental statement of the case.  

The issue of service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to the lumbar spine disorder and the service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed lumbar spine disorder, to include degenerative changes and bilateral lower extremity radiculopathy.

2.  The Veteran sustained a lumbar spine injury in service.

3.  The Veteran's lumbar spine disorder is etiologically related to service.

4.  The Veteran's bilateral lower extremity radiculopathy is etiologically related to the lumbar spine disability.

5.  The Veteran does not have a currently diagnosed right or left hip disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative changes of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for radiculopathy of the right lower extremity as secondary to the lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).
3.  The criteria for service connection for radiculopathy of the left lower extremity as secondary to the lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  The criteria for service connection for a right hip disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for service connection for a left hip disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claims of service connection for a lumbar spine disorder and radiculopathy of the lower extremities have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
In letters dated in August 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, Social Security Administration disability records, a September 2012 Disability Benefits Questionnaire regarding the Veteran's spine disorder, the May 2015 Board hearing transcript, and the Veteran's statements are associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for a left or right hip disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence showing a current diagnosis of a hip disorder.  The Veteran has complained of numbness in his hips; however, the Board finds that those symptoms are already being addressed in his remanded claims for service connection for right and left lower extremity radiculopathy.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for right and left hip disorder is required as there is no evidence indicating that the Veteran's currently has such a disorder.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lumbar spine disorder includes arthritis as listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) would apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disorder and 
Bilateral Lower Extremity Radiculopathy

The Veteran maintains that he injured his low back in service and has continued to have pain and numbness in his lower extremities since that time.  Specifically, during the March 2012 VA examination, the Veteran reported that he injured his back while installing a turbo fan.  Additionally, during the May 2015 Board hearing, the Veteran stated that he injured his back and felt pain in his right leg after installing a valve on an aircraft.  

As noted by the Veteran during the May 2015 Board hearing, his military occupation specialty of aircraft maintenance resulted in him having to be in awkward positions given the tight quarters found on aircrafts.  See Id at pg. 9.  The Veteran also testified that while replacing a pressure valve he felt a warm sensation on his back and pain in his right leg.  One month later, the Veteran stated that he began feeling numbness in his right thigh.  The Veteran also reported "chronic numbness" in the right anterior thigh on his December 1985 report of medical history, completed by the Veteran at service separation.  

The Board finds that, although the evidence of record does not establish that the Veteran served in combat, the described injury in service is consistent with the circumstances and conditions of his military service.  The Veteran has credibly and consistently reported the in-service pain in his back and right thigh as a result of working on aircrafts.  As such, the Board finds that the Veteran sustained a back injury in service.   

Next, the Board finds that Veteran has been diagnosed with degenerative changes of the lumbar spine and radiculopathy of the lower extremities.  See March 2012 VA examination report and the September 2012 Disability Benefits Questionnaire.

The Board further finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disorder is etiologically related to service.  Service treatment records are absent for any complaints, treatment, or diagnosis of a back disorder.  In the December 1985 report of medical examination, a clinical evaluation of the Veteran's spine was normal and a spine disorder was not noted.  However, in a December 1985 report of medical history, completed by the Veteran at service separation, the Veteran indicated that he was unsure as to whether he had recurrent back pain.  Moreover, the Veteran specifically noted "chronic numbness" in the right anterior thigh for many years.  

The Veteran was afforded a VA peripheral nerve examination in March 2012.  During the evaluation, the Veteran stated that he injured his back while installing a turbo fan in service.  The examiner performed a physical examination and noted that the Veteran had moderate to severe degenerative changes of the lower lumbar spine, confirmed by MRI imaging.  Further, EMG studies were performed and revealed an abnormal right lower extremity.  It was noted that the Veteran had acute right L5 radiculopathy of moderate severity.  The examiner then opined that the Veteran's neuropathy was at least as likely as not caused by the Veteran's service.  In support of this opinion, the examiner stated that the Veteran had an abnormal MRI of his lumbar spine and an abnormal EMG.  The injury the Veteran sustained in service was noted to have caused his lumbar spine condition which now caused neuropathy of his right leg.    

The evidence also includes a Disability Benefits Questionnaire (DBQ) completed by Chiropractor A.D. dated in September 2012.  During the evaluation, the Veteran reported that he had symptoms of lower back pain and bilateral lower extremity pain and paresthesia symptoms more on the right side.  The Veteran also complained of right thigh numbness.  He reported that he had felt these symptoms, off and on, since the 1980s as a result of a military injury where he was installing a turbo fan.  According to the Veteran, his symptoms had also worsened over time.  
Dr. A.D. diagnosed the Veteran with lumbar segmental dysfunction with associated myofasciitis, lumbar radiculitis, and moderate to severe degenerative changes in the lumbar spine.  A.D. performed a physical examination and diagnosed the Veteran with bilateral lower extremity radiculopathy involving L4-S3 nerve roots.  

The record also includes a statement of registered nurse practitioner, that the RO indicated in the statement of the case was a VA examiner,  which concluded that the current back condition is less likely than not related to military service.  It was noted that although the veteran reported injuring his back at the same time he injured his shoulder when a fan fell on him, there is no indication of an injury to his back at that time.  It was also noted that the Veteran's service treatment records contain no reports of or treatment for a back condition, he regularly denied back problems on his physicals and his separation physical noted his spine to be normal.  It was also concluded that the Veteran's current radiculopathy is less likely than not related to the report of upper leg numbness noted in service.  It was indicated that the claims folder includes an MRI that shows an L5 radiculopathy that accounts for his current symptoms.

The Board finds that the evidence discussed above is in equipoise as to whether the Veteran's lumbar spine disorder is etiologically related to service.  The Veteran has been found to have sustained an injury of his lumbar spine in service and reported symptoms of numbness in his right thigh at service separation.  Further, the March 2012 VA examiner specifically opined that the Veteran's injury sustained in service caused his lumbar spine condition.  While October 2012 statement of the VA nurse practitioner concluded that the lumbar spine and radiculopathy conditions were less likely than not related to service, the record includes the positive March 2012 opinion which is equally competent and probative.   

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disorder is related to service.  As such, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Moreover, the Veteran's radiculopathy of the right and left lower extremities have been found to be caused by his lumbar spine disorder.  The March 2012 VA examiner noted that the Veteran's lumbar spine condition "caused neuropathy of his right leg."  The September 2012 DBQ from Chiropractor A.D. diagnosed the Veteran with lumbar segmental dysfunction with associated lumbar radiculitis involving L4-S3 nerve roots.  As such, the Board finds that service connection for radiculopathy of the right and left lower extremity as secondary to the now service-connected lumbar spine disability is warranted.

Service Connection for a Right and Left Hip Disorder

The Veteran has stated that he initially injured his lower back when he was installing a turbo fan during service.  During the May 2015 Board hearing, the Veteran's representative noted that the "hips, back, and the neuralgia are all the same claim."  In other words, the Veteran contends that, as a result of his back disorder, he now experiences thigh (hip) numbness and neuropathy of the bilateral lower extremities.  

Specifically regarding the Veteran's hip joints, the Board finds that upon review of all the evidence of record, lay and medical, the evidence does not show any diagnosed hip disorder.

The evidence includes service treatment records, which are absent for any complaints, treatment, or diagnoses of a hip disorder.  Further, in the December 1985 report of medical examination, a clinical evaluation of the Veteran's lower extremities was normal and a hip disorder was not noted.   

Post-service medical evidence shows that the Veteran had complained of hip pain and numbness; however, a diagnosis specifically pertaining to the Veteran's hips has not been provided.  Notably, pain alone, in the absence of an associated diagnosed disease pathology, is not a ratable entity or a "disability" for VA service connection purposes.  See, e.g. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  

Moreover, the Veteran essentially contends that his hip pain is a result of his back disorder and the radicular symptoms stemming therefrom.  The Board has granted service connection for the claimed lumbar spine disorder and for radiculopathy of the right and left lower extremities herein and the symptoms associated with the hip are encompassed in the disabilities that are now service-connected.  Accordingly, based on the evidence of record, the Board finds that the weight of the evidence does not Veteran does not have a currently-diagnosed right or left hip disorder apart from the disabilities now service-connected.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 
3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed bilateral hip disorder.  As such, the weight of the evidence of record does not satisfy the elements of service connection under the criteria of 38 C.F.R. § 3.303 because it shows that the Veteran does not have a currently-diagnosed hip disorder. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for a right or left hip disorder, to include as secondary to a service-connected disability, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder, to include degenerative changes, is granted.

Service connection for radiculopathy of the right lower extremity as secondary to the lumbar spine disability is granted.

Service connection for radiculopathy of the left lower extremity as secondary to the lumbar spine disability is granted.

Service connection for a left hip disorder as secondary to the back disorder is denied.

Service connection for a right hip disorder as secondary to the back disorder is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder additional evidence was associated with the claims file after the most recent supplemental statement of the case that was issued in December 2015.  
Specifically, a February 2016 VA addendum medical opinion was received and associated with the claims file. 

The RO has not reviewed this relevant evidence as part of the Veteran's claim for service connection for an acquired psychiatric disorder.  Thus, a remand is necessary to provide the RO an opportunity to review and consider all of the evidence associated with claims file and readjudicate the Veteran's claim through a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case (SSOC) as to the issue of service connection for an acquired psychiatric disorder, to include major depressive disorder, as secondary to the lumbar spine disability and the service-connected right shoulder disability.  The SSOC should include consideration the February 2016 VA addendum medical opinion and any other evidence received since the December 2015 SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


